     Case 1:15-cv-01609-DAD-JDP Document 94 Filed 05/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ALLEN,                                      Case No. 1:15-cv-01609-DAD-JDP
                           Plaintiff,
12           v.                                         ORDER STAYING CASE

13    STEPHEN MAYBERG, et al.,                          ORDER CLARIFYING STATUS OF
                  Defendants.                           REMAINING CLAIMS
14
                                                        ORDER MODIFYING DISCOVERY AND
15                                                      SCHEDULING ORDER

16                                                      ORDER SUBSTITUTING DEFENDANT

17

18          On May 14, 2020, the court held a status conference in this case. Plaintiff, through
19   counsel, indicated that he is willing to participate in settlement. Defendants, also through
20   counsel, stated that they are evaluating the possibility of a settlement conference and will be in a
21   position by the end of this month to indicate their interest in such a conference. Therefore, this
22   case is stayed, and the stay will remain in place—unless defendants decline to participate in a
23   settlement conference—until five days after a settlement conference has taken place. Failing
24   settlement at this juncture, the court will reopen discovery and allow an additional round of
25   briefing on dispositive motions. In such case, the parties will have 120 days for written
26   discovery, an additional 90 days for depositions, and 90 days to file dispositive motions after the
27   close of discovery.
28
                                                        1
     Case 1:15-cv-01609-DAD-JDP Document 94 Filed 05/27/20 Page 2 of 3

 1          The parties have requested clarification on the status of plaintiff’s remaining claims. For

 2   all defendants who have appeared in this case and remain after summary judgment, only

 3   injunctive and declaratory relief remain. As indicated by the court, defendant Allenby was not

 4   subject to summary judgment because he was inadvertently dismissed prior to service by the

 5   previously-assigned Magistrate Judge. See ECF No. 71 at 18. Defendant Allenby is now

 6   deceased. Plaintiff’s claim for injunctive relief against defendant Allenby remains against the

 7   appropriate substitute public official. The court will allow plaintiff a period of time to consider

 8   whether he has basis to assert a claim for damages against defendant Allenby’s successor or

 9   representative in an individual capacity. If he believes that service is appropriate, plaintiff may

10   file a motion seeking substitution of the party. Fed. R. Civ. P. 25(a)(1). Otherwise, the

11   individual-capacity claim will be extinguished. Although no claims for damages have been

12   dismissed with respect to defendant Allenby, the analysis in the court’s findings and

13   recommendations provides guidance for how those claims would have been treated if he had been

14   properly before the court.

15          Finally, for those official capacity claims for declaratory and injunctive relief that remain

16   against state defendants, defendants have requested that Stephanie Clendenin, the current Director

17   of California Department of State Hospitals, be substituted as the appropriate public officer

18   defendant. See Fed. R. Civ. P. 25(d). The docket will be amended to reflect this substitution.

19          Accordingly, it is hereby ordered that:

20          1. Defendants must notify the court as to whether they will participate in a settlement
21              conference by June 1, 2020;

22          2. This case is stayed until five days after a settlement conference has taken place or until

23              defendants file a notice opting out of settlement;

24          3. After the stay is lifted:

25                  a. Within 30 days, plaintiff must notify the court whether he intends to pursue

26                      any individual-capacity claims against defendant Allenby’s successor or
27                      representative; if so, by the same date, plaintiff must file a motion for

28                      substitution;
                                                        2
     Case 1:15-cv-01609-DAD-JDP Document 94 Filed 05/27/20 Page 3 of 3

 1                   b. The parties will have 120 days for additional written discovery and an

 2                         additional 90 days for depositions; and

 3                   c. The parties will have 90 days to file dispositive motions after the close of

 4                         discovery.

 5            4. The clerk of court is directed to dismiss defendant Stephen Mayberg, Ex-Executive

 6               Director of all Five Hospitals from the docket, and add the substitute defendant

 7               Stephanie Clendenin, Director of California Department of State Hospitals to the

 8               docket.

 9
     IT IS SO ORDERED.
10

11
     Dated:      May 26, 2020
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15   No. 204.
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
